Frnal order reversed on the law and facts, without costs of tMs appeal to either party. Motion of the relator for final order denied, without costs. Motion of the respondent [appellants], so far as it relates to confirmation of the referee’s report and for final order, granted, otherwise denied, without costs. Separate judgment for costs affirmed, without costs. Certain findings of fact disapproved and reversed and new findmgs made. Matter remitted to the Special Term to enter a final order aeeordmgly. Memorandum: We think the findings eontamed in the report of the referee in respect to assessment at full value and in respect to the value of the property are in accord with the weight of the evidence and that the contrary findings of the Special Term are not supported by the weight of the evidence. All concur. (The final order amends the referee’s findings, wMch reduced the assessment on real property, by further reducing the assessment.) Present — Crosby, Cunningham, Taylor and Dowling, JJ.